Citation Nr: 0310277	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1961, from January 1966 to September 1967, from May 
1970 to December 1975, and from December 1976 to February 
1983.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision of September 1999, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) increased the rating for 
the veteran's service-connected lumbosacral strain from 10 
percent to 20 percent, effective as of August 20, 1999, the 
date of receipt of the veteran's claim for increased 
compensation; and from a rating of September 2002, in which 
the RO increased that rating to 40 percent, again effective 
as of August 20, 1999.  The veteran continued his appeal; see 
AB v. Brown, 6 Vet. App. 35 (1993).  In January 2003, the 
Board undertook additional development of his claim by means 
of a memorandum.  The case is again before the Board for 
appellate consideration.


REMAND

As noted above, the Board, in January 2003, undertook 
additional development of the veteran's claim, in the form of 
a request that he be accorded another VA examination.  That 
examination was conducted in April 2003 and the report 
thereof has been associated with his claims folder, as have 
radiographic studies conducted pursuant to a July 2002 VA 
examination and which had not been made available.  Inasmuch 
as this evidence has not been considered by the RO, and no 
waiver of such consideration is of record, the case must be 
returned to the RO for readjudication.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).



The Board also notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law, 
whereby the obligations of VA with respect to the duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim were redefined.  The VCAA established an 
enhanced duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  In the 
instant case, the veteran has not been furnished with any 
information as to VA's enhanced obligations under the VCAA, 
and in particular as to VA's obligations as defined by the 
Court in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This matter should be addressed prior to any further 
appellate review of this case by the Board.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  Following completion by the RO of any 
action or actions required by the 
submittal of information or evidence by 
the veteran, or the completion of the 
appropriate time for the veteran to 
furnish any such 


information or evidence, the RO should 
review all evidence associated with the 
claims file subsequent to September 2002, 
when the most recent Supplemental 
Statement of the Case (SSOC) was issued, 
and determine whether an increased rating 
for lumbosacral strain can now be 
granted.  In undertaking this review, the 
RO should consider all applicable 
diagnostic criteria, to include but not 
necessarily limited to those set forth at 
38 C.F.R. § 4.71a, Diagnostic Code 5293, 
as amended on September 23, 2003; see 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with an SSOC, and 
with the appropriate period of time 
within which to respond thereto. This 
SSOC should include, if applicable, the 
provisions of Diagnostic Code 5293 as 
revised on September 23, 2002.  The case 
should then be returned to the Board for 
further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of the claim 
should be made.




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



